Citation Nr: 1750801	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1968, from November 1990 to June 1991, with additional service in the Army National Guard from December 1978 to January 1997.

This matter came before the Board of Veterans' Appeals (Board) from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of the hearing is associated with the claims file.

In an October 2016 Board decision, the Board determined that the Veteran had submitted new and material evidence to his previously denied claim. The Board reopened the claim for COPD.

In the same October 2016 Board decision, the Board remanded the case for further development. Specifically, the Board remanded the case to the AOJ for the following actions: to verify the Veteran's service, to include National Guard service; to obtain outstanding, pertinent records for the VA Medical Center, to notify the Veteran and request that he identify any other evidence; to afford the Veteran with a VA examination regarding his COPD; and to readjudicate the claim. These actions have been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

The Veteran's respiratory condition, to include COPD, did not result from undiagnosed illness that was shown during active service; the evidence is against a finding that the currently diagnosed COPD has its onset in service or is otherwise related to active military service or events therein.


CONCLUSION OF LAW

Respiratory disability, to include COPD, was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

With respect to the duty to assist, VA, and private treatment records have been obtained and associated with the record. VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA.

As a final matter, the Board notes that it remanded this claim in May 2015 for further development, specifically to obtain appropriate VA examination and opinion. Such has been completed; therefore, the Board finds that there has been substantial compliance with its remand order. See Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d).

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a). Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b). 

The Veteran seeks service connection for a respiratory disability. Signs and symptoms involving the respiratory system are included in 38 C.F.R. § 3.317(b). The Veteran has endorsed exposure to smoke from burning oil fields, dust, and other environmental hazards during his deployment to Southwest Asia in support of Operation Desert Storm. His service treatment records are absent a diagnosis of a respiratory disorder.

The Veteran underwent a VA examination in April 2010 related to this claim. The Veteran stated that he "started to have problems with breathing while in Iraq due to fire exposure- in fire zone (for) one week." The examiner opined that "This Veteran does not have any undiagnosed chronic disabilities. He has COPD from years of smoking." The examiner determined that it was "less likely as not (less than 50/50 probability) caused by or a result of exposures to burning pits with in Iraq and Southwest Asia." See VA Examination, dated April 2010.

The Veteran underwent a VA examination in May 2012 related to this claim. The examiner conducted an in-person examination and reviewed the Veteran's medical records and claims file. The examiner noted that the Veteran "has started to have bronchitis after returning from Desert Storm. He said he has been having productive cough with clear mucus. He denies of shortness of breath, hemoptysis, fever, chills and weakness. He said he takes capsule, and uses inhalers and nebulizer which help him. He said he had been a tobacco smoker for about 35 years and smoked about 1 and 1/2 packs of cigarettes a day and quit smoking in June, 2011." The examiner diagnosed the Veteran with COPD, and noted that "a Left lung base 5mm nodule, possibly calcified granuloma" was found on x-ray findings. See VA Examination, dated May 2012.

The examiner stated that "After reviewing his C-file and medical records and obtaining the history from the Veteran and performing the physical examination, it is the opinion of this examiner that his current COPD condition is less likely related to undiagnosed illness due to (the) Gulf War or any other events including the exposure to smoke burn pits while he was (in) Desert Storm and it is the opinion of this examiner that his current COPD condition is most likely due to his chronic tobacco smoking for about 35 years." Id.

The Veteran underwent another VA examination in March 2017 regarding his claim for service connection. The Veteran's Respiratory Conditions examination resulted in a diagnosis of COPD with the need for continuous oxygen therapy based on pulmonary function testing (PFT). The physician noted that the Veteran's FEV1% was 25% pre-bronchodilator on PFTs and the chest x-ray continued to show upper lung predominant emphysema. Both findings were consistent with obstructive airways disease. The reviewing physician found that the Veteran's COPD was less likely than not related to a specific exposure event experienced during service in Southwest Asia. She further noted that the single most significant risk factor for the development of COPD is cigarette smoking. She found that the Veteran's long history of cigarette smoking was more likely than not the cause of his COPD. See VA Examination, dated March 2017.

The examiner noted that "the veteran has a significant extensive past medical history for tobacco use and dependence of two packs per day for fifty years with cessation of smoking in 2011 (noted per VAMC records H&P for 11/16/2016). Additional documentation notes history of 'smoking 1 1/2 packs of cigarettes daily X 35 years and only quit in January 2009' C&P examination 12/24/2009. Today the veteran reports to this examiner a tobacco history of 1 1/2 packs per day for 47 years with cessation in 2009." Id.

Additionally, the examiner opined that the Veteran's level and duration of exposure in Southwest Asia was not the cause of the Veteran's current COPD. In her medical analysis, she compared "environmental hazards with smoke in the air in comparison to inhaling cigarette smoke, several inhalations per cigarette, with multiple cigarettes (average of 20 per pack) of 1.5 packs per day for 47 years." Id.

The examiner noted that the Veteran's cigarette use resulted in "chemicals, toxins, and carcinogenic compounds (that) were physically and repeatedly inhaled and ingested on a micro cellular basis into the lungs for forty-seven years resulting in chronic obstructive pulmonary disease as well as progression of his lung disease with additional symptomology of recurrent upper respiratory infections, pneumonia, dyspnea, and severely diminished oxygen reserves requiring supplemental oxygen to maintain adequate oxygen saturation." Id. 

The examiner found that "the repeated ingestion of chemicals, carcinogenic compounds, and toxins far outweighs the environmental exposure of Desert Storm for a brief period of time in comparison to 47 years of inhaled chemicals on a micro cellular level." She also opined that the Veteran's COPD was less likely than not related to a specific exposure event experienced during service in Southwest Asia, but rather resulted from the Veteran's history of cigarette use. Id. The examiner also noted medical literature which finds a causal relationship between long-term cigarette use and COPD.

Finally, the examiner noted that a computed tomography (CT) scan of the chest dated April 2016 was negative for a current pulmonary nodule.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed respiratory disabilities. Initially, the Board notes that the Veteran's respiratory symptoms have been medically ascribed to a known clinical diagnosis of COPD. As such, service connection pursuant to 38 C.F.R. § 3.317 is not warranted.

Moreover, the most competent and probative evidence of record does not etiologically link the Veteran's COPD to service or any incident or exposure therein. Rather, the March 2017 VA physician specified that these diagnoses were related to the Veteran's long history of cigarette smoking and not to any exposure during service. In assigning high probative value to this opinion, the Board notes that the physician reviewed the claims file, specifically discussed evidence contained in the claims file, obtained a history from the Veteran to include his in-service exposures, and conducted complete examinations. There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact. The Board thus finds the VA physician's opinions to be of greater probative value than the lay statements of record. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

On the other hand, the competent evidence in favor of the claim includes a VA pulmonary consultation in the clinic setting noting that the Veteran's in-service exposures "may be contributing" to his current disability. This opinion is speculative in nature, see generally Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship), and is greatly outweighed by the definitive opinion of the 2017 VA examiner who reviewed this specific statement and provided a rationale for the conclusion reached.

The Board also notes a past history of x-ray results interpreted as showing a pulmonary nodule - possibly consistent with old granuloma. The Veteran underwent a more specialized CT scan in the VA setting in April 2016 to specifically evaluate a potential "nodule?," and none was found by the radiologist. The Board places greater probative weight to the CT scan findings that prior x-ray results as they are more sophisticated and accurate in obtaining proper visual observance of an internal soft-tissue structure.

To the extent that the Veteran asserts that his current COPD has its onset in service or is otherwise related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). He is competent to report incidents and symptoms in service and symptoms since then. He is not, however, competent to render an opinion as to the onset, cause or etiology of these current diagnoses because he does not have the requisite medical knowledge or training in respiratory disorders, and because these matters are beyond the ability of a lay person to observe. See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As COPD is not deemed a chronic disease under 38 C.F.R. § 3.309(a), the Veteran's testimony of continuity of symptomatology alone cannot substantiate his claim for a disease process first diagnosed years after service. Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

The grant of service connection requires competent evidence to establish his diagnosis and, as in this case, relate the diagnoses to the Veteran's service. The preponderance of the evidence is against finding that the Veteran's COPD are related to any injury or disease in service. Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 

ORDER

Entitlement to service connection for a respiratory disability, to include COPD, is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


